DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species I, A2, A2-1, and B2 (claims 1-9) in the reply on 09/13/2022 is acknowledged. 
Claims 10-19 are cancelled.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the compartments” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “compartments”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “incident visible light” in lines 14-15.  It is unclear whether the claimed “incident visible light” is identical to or a different feature from the claimed “incident visible light” in line 12.  For the purpose of office action, the recitation will be treated as if it recites “the incident visible light”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 2 recites “the walls” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “walls”.  Appropriate correction is required.
	Claim 2 recites “the wall thickness” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a wall thickness”.  Appropriate correction is required.
	Claim 3 recites “the walls” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “walls”.  Appropriate correction is required.
	Claim 3 recites “the wall thickness” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a wall thickness”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20110286076 A1) in view of MURAKAMI (US 20090180172 A1) and FONTANA (US 20100265564 A1).
	Regarding claim 1, LIN teaches an energy harvesting electrophoretic display (see the electrophoretic display (EPD) device comprising a solar cell, see Fig. 1) having a viewing side (see the top side), the energy harvesting electrophoretic display comprising in order from the viewing side:
an electrophoretic display component (see the top electrode member 150 & an electrophoretic display panel 140 & the bottom electrode member 130 & the interface layer 139) comprising a first light-transmissive electrode layer (see the top electrode member 150; [0011] The top electrode member and the bottom electrode member are transparent to light), an electrophoretic material layer (see the electrophoretic material layer in the electrophoretic display panel 140) and a backplane (see the bottom electrode member 130 & the interface layer 139) comprising a second electrode layer (see the bottom electrode member 130), the electrophoretic material layer comprising an electrophoretic medium that is compartmentalized in microcells (see the electrophoretic medium 146 which is compartmentalized in the electrophoretic micro-cup structures 141, 142, 143) (see Fig. 1); 
a photovoltaic layer (see the solar cell 120) comprising a photovoltaic element (The solar cell 120 necessarily has a photovoltaic element) (see Fig. 1); 
wherein the photovoltaic element absorbs a portion of incident visible light to the energy harvesting electrophoretic display that reaches the photovoltaic element via the electrophoretic display component and converts the portion of incident visible light into electric current or voltage (The solar cell 120 and the device have a capability of this function) (see Fig. 1, [0053], [0079]); 
wherein the generated electric current or voltage is used for the operation of the electrophoretic display upon the conversion or is stored in a storage component to be used for the operation of the electrophoretic display at a later time ([0059] The converted electrical energy may be used to drive one or more electrodes of the bottom electrode member; [0003] An EPD can be self-sufficient if combined with a solar cell component to supply electricity).
	Regarding the claimed “wherein the compartments are separated by light-transmissive gaps”, LIN discloses the compartments (see the compartments in the electrophoretic micro-cup structures 141, 142, 143) are separated by gaps (see the cell walls 141 a and 141 b, 142 a and 142 b or 143 a and 143 b) (see Fig. 1), but does not explicitly discloses “light-transmissive gaps”.  However, MURAKAMI discloses an electrophoretic display medium, wherein the partition walls 13 are formed as a single unit from a synthetic resin, preferably a stimulus hardening resin; The stimulus hardening resin may be a thermosetting resin; A thermosetting resin that is used may be an epoxy resin, a phenol resin, a melamine resin, an unsaturated ester resin, or the like; A thermoplastic resin may be polymethyl methacrylate (PMMA), polyethylene terephthalate (PET), polyethylene naphthalate (PEN), cyclo-olefin polymer (COP), polyethylene (PE), polypropylene (PP), polyethersulfone (PES) [0042], wherein the thicknesses of the partition walls 13 may be 20 micrometers [0047].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the thermoplastic resin material with 20 micrometer thick, which is light-transmissive, as described above in MURAKAMI for the cell walls in the device of LIN, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).
	Regarding the claimed “wherein the microcells comprise electrophoretic particles in a non-polar electrophoretic liquid”, LIN discloses the microcells comprise electrophoretic particles in an electrophoretic medium (see the plurality of charged particles 145 dispersed in the electrophoretic medium 146) (see [0046], Fig. 1) and discloses the electrophoretic medium 146 can be a colored electrophoretic medium such as a colored dielectric solvent, or a colorless electrophoretic medium [0046], but does not explicitly discloses the claimed “a non-polar electrophoretic liquid”.  However, FONTANA discloses an electrophoretic display, comprising electrodes and cells containing at least one kind of ionic, monochrome particles, a non-polar liquid and a dispersant (see Abstract), wherein the non-polar liquid can be either coloured or colourless [0047].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the non-polar liquid material for the electrophoretic medium in the device of LIN as taught by FONTANA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Modified LIN teaches the light-transmissive gaps are the walls of the microcells (see the cell walls), and wherein the wall thickness is from about 3 to about 120 µm (see the 20 micrometer thick) (see the rejection of claim 1).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	Modified LIN teaches the light-transmissive gaps are the walls of the microcells (see the cell walls), and wherein the wall thickness is from about 6 to about 80 µm (see the 20 micrometer thick) (see the rejection of claim 1).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	Modified LIN teaches the walls of the microcells comprise less than 0.2 weight percent of pigment or filler particles (The partition walls have zero weight percent of pigment or filler particles).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	LIN teaches the second electrode layer comprises an active matrix of pixel electrodes (see the in-plane switching (IPS) electrodes in the bottom electrode member 130 & the interface layer 139) (see [0049]-[0051], Fig. 1).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20110286076 A1) in view of MURAKAMI (US 20090180172 A1) and FONTANA (US 20100265564 A1) as applied to claim 1 above, further in view of O’Keeffe (US 20180373112 A1).
	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the % total transmittance of the electrophoretic material layer is from about 5% to about 75%”, LIN discloses the electrophoretic material layer (see the rejection of claim 12), but does not explicitly disclose the claimed feature.  However, O’Keeffe discloses an electrophoretic device having a transparent light state, wherein in a first light state of embodiments having black particles, light is strongly absorbed resulting in a minimum light transmittance, at least <20% [0297].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the black particle material having a minimum light transmittance, at least <20% in the device of modified LIN as taught by O’Keeffe, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Given the teachings above, it would have been obvious to have selected the light transmittance within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20110286076 A1) in view of MURAKAMI (US 20090180172 A1) and FONTANA (US 20100265564 A1) as applied to claim 1 above, further in view of WANG (US 20090152947 A1).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a battery in electrical communication with the photovoltaic layer”, LIN discloses the converted electrical energy may be used to drive one or more electrodes of the bottom electrode member [0059], but does not explicitly disclose the claimed feature.  However, WANG discloses loads as well as batteries are in electrical communication with a solar panel (see Fig. 4A), wherein any excess solar panel power not consumed by the system is at the same time automatically directed to recharge the rechargeable battery (see Abstract).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the battery in electrical communication with the solar cell in the device of modified LIN as taught by O’Keeffe, because any excess solar cell power not consumed is directed to recharge the rechargeable battery for the future usage.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20110286076 A1) in view of MURAKAMI (US 20090180172 A1) and FONTANA (US 20100265564 A1) as applied to claim 1 above, further in view of PAOLINI, JR. (US 20170052753 A1).
	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “a protective layer, wherein the first light-transmissive electrode layer is disposed between the protective layer and the electrophoretic material layer”, LIN does not explicitly disclose the claimed feature.  However, PAOLINI, JR. discloses an electrophoretic display, and teaches a protective layer (see the transparent viewing side ultraviolet (UV) and moisture vapor barrier layer 316), wherein the first light-transmissive electrode layer (see the transparent front electrode 324) is disposed between the protective layer (see the transparent viewing side ultraviolet (UV) and moisture vapor barrier layer 316) and the electrophoretic material layer (see the layer of solid electro-optic material (encapsulated electrophoretic medium) 326) (see [0033], Fig. 3).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the transparent viewing side ultraviolet (UV) and moisture vapor barrier layer so that the top electrode member is disposed between the transparent viewing side ultraviolet (UV) and moisture vapor barrier layer and the electrophoretic material layer in the device of modified LIN as taught by PAOLINI, JR., because the transparent viewing side ultraviolet (UV) and moisture vapor barrier layer provides protection of the device from the ultraviolet (UV) and moisture vapor and the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	Regarding the claimed “an adhesive layer, the adhesive layer being disposed between the protective layer and the first light- transmissive electrode layer”, LIN does not explicitly disclose the claimed feature.  However, PAOLINI, JR. discloses an electrophoretic display, and teaches an adhesive layer (see the transparent adhesive layer 318), the adhesive layer being disposed between the protective layer (see the transparent viewing side ultraviolet (UV) and moisture vapor barrier layer 316) and the first light-transmissive electrode layer (see the transparent front electrode 324) (see [0033], Fig. 3).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the transparent adhesive layer so that the transparent adhesive layer being disposed between the transparent viewing side ultraviolet (UV) and moisture vapor barrier layer and the top electrode member in the device of modified LIN as taught by PAOLINI, JR., because the transparent adhesive layer provides adhesion of the layers and the change in configuration of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726